Citation Nr: 1506509	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for status post frontal meningioma, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2013 the Veteran testified at a Board videoconference hearing and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals the June 2013 hearing transcript.  The Veteran's Veterans Benefits Management System (VBMS) file does not yet contain any documents.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus did not manifest during, or as a result of, active military service.

2.  The Veteran's frontal meningioma did not manifest during, or as a result of, active military service.






CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The criteria establishing entitlement to service connection for frontal meningioma are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in June 2010, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  

The Board also notes that the Veteran has not been provided a VA examination in regards to his claims.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed further below, there is no credible evidence that the Veteran sustained an in-service head injury from falling to the ground.  Additionally, the most competent and credible evidence of record does not illustrate that the Veteran was ever stationed at Camp Lejeune, North Carolina.  Finally, the only evidence of record relating the Veteran's disabilities to service are the Veteran's own general conclusory statements, which do not meet the low threshold of an indication that the claimed disabilities are due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues). The Board thus finds that a remand to obtain a VA examination is not necessary. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal and noted that the Veteran needed to provide evidence showing in-service events and that any disabilities he had were related to service.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his diabetes and status post frontal meningioma are due to his military service.  Specifically the Veteran contends that while performing his duties as a field artillery battery man he injured his head by falling and that he also injured his head from the percussion of firing howitzers, both of which he contends led to his brain tumor.  See Board Hearing transcript pg. 11.  The Veteran also contends that his diabetes and brain tumor are due to exposure to contaminated water at "Parris Island Camp Lejeune, North Carolina".  Id.  at pgs. 4 and 11.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, the VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs) and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).

Turning to the evidence of record, the Veteran is currently diagnosed with diabetes mellitus and status post frontal meningioma as evidenced by the Veteran's VA problem's list and December 1987 private treatment records.  

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of diabetes or frontal meningioma.  The Veteran's July 1968 separation report of medical examination reveals that the Veteran's head, face, neck, and scalp were noted as normal.  The Veteran's urinalysis was also found to be negative.  

In regards to the Veteran's reported in service head injuries, the Board notes that the Veteran is competent to report an in-service injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board notes that service treatment records show that the Veteran was treated for psychiatric problems, sunburn, dizziness, nausea, vomiting, falling out of a chair and bumping his knee, left shoulder complaints, acne, left knee pain, a sprained right wrist, and chest pain but there is no mention of a head injury.  Additionally, the Veteran filed claims for non-service connected pension in February 1988 and in October 1991 based in whole, or in part, on his brain tumor and did not assert that he injured his head in service.  Furthermore, at the Board hearing the Veteran initially testified that he did not have any injuries in the military where he would have fallen and sustained some type of head injury.  See Board hearing transcript pg. 6.  The Board notes that "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the Veteran did not suffer an in-service head injury.  If he did suffer such an injury then common sense leads to the conclusion that as the Veteran sought treatment for several other conditions and injuries while in service, he would have likely reported injuring his head if this in fact occurred.  Common sense also leads to the conclusion that if the Veteran believed that his claimed disabilities were service connected he would have originally filed claims for compensation instead of claims for nonservice-connected pension benefits.  As such, the Board cannot find credible that the Veteran suffered a head injury in service, or that the Veteran experienced symptoms in service and ever since service. 

In regards to the Veteran's assertion that he was exposed to contaminated water at "Parris Island Camp Lejeune, North Carolina", the Board notes that "Parris Island Camp Lejeune, North Carolina", does not exist as Parris Island is located in South Carolina and Camp Lejeune is located in North Carolina.  The Veteran's service treatment records reveal that he was stationed at Parris Island, South Carolina, and Camp Pendleton, California.  As such, the Board assigns no probative value to the Veteran's assertions that he was stationed at Camp Lejeune and in turn exposed to contaminated water in service.  

Moreover, the Board finds that the only evidence of record relating the Veteran's current disabilities to service are the Veteran's own lay assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of diabetes mellitus and frontal meningioma, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the etiology of his disabilities, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Diabetes mellitus and frontal meningioma involve an internal process not capable of lay observation.  As such, the Board assigns no probative weight to the Veteran's assertions that his diabetes mellitus and frontal meningioma are in any way related to his military service.

In regards to continuity of symptoms, the Board finds that the Veteran's diabetes and frontal meningioma are properly afforded such consideration, as both are enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  .  However, as discussed above, there is no credible evidence of continuity of symptomatology. 

Lastly, there is no credible evidence of record that the Veteran's diabetes mellitus and frontal meningioma manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with diabetes mellitus or a frontal meningioma until many years after service.    

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for status post frontal meningioma is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


